Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 
In the claims:
In claim 11, please replace “A non-transit computer-readable medium” with “A non-transitory computer-readable medium”.


Response to Arguments
In view of the applicant’s arguments provided in the response dated 10/14/2021, the finality of the Office action dated 8/18/2021 has been withdrawn and will be treated as a non-final action as discussed in the interview summary dated 11/8/2021.
Applicant’s arguments, see Remarks, filed 10/14/2021, with respect to the rejections of claims 1-3 and 5-9 have been fully considered and are persuasive.  The previous grounds of rejection have been withdrawn.  After further search and consideration, the pending claims are in condition for allowance.

Allowable Subject Matter
Claims 1-3 and 5-11 are allowed.

Regarding claim 1, the prior art fails to disclose or fairly suggest a vehicle authentication device provided in a vehicle, the vehicle authentication device comprising: an electronic control unit configured to display predetermined verification information on a display device provided in the vehicle at a predetermined timing such that the verification information is visible to a user inside a vehicle cabin, the electronic control unit being configured to receive, via an information processor possessed by the user, information on an operation performed by the user after the verification information is displayed, the electronic control unit being configured to determine whether the information on the operation has a predetermined correspondence with the verification information, wherein, when the electronic control unit determines that the information on the operation has the predetermined correspondence with the verification information, the electronic control unit starts an engine or a power supply of the vehicle, and when the electronic control unit determines that the information on the operation does not have the predetermined correspondence with the verification information, the electronic control unit does not start the engine or the power supply of the vehicle.
Regarding claim 9, the prior art fails to disclose or fairly suggest a vehicle control system comprising: an information processor possessed by a user; and an authentication device provided in a vehicle and configured to authenticate the information processor, wherein: the information processor includes an information acquisition portion configured to acquire information on an operation performed by the user, and a transmission portion configured to transmit the information on the operation to the authentication device, the information being acquired by the information acquisition portion; the authentication device includes an electronic control unit configured to display predetermined verification information on a display device provided in the vehicle at a predetermined timing such that the verification information is visible to the user inside a vehicle cabin, receive, via the information processor, the information on the operation performed by the user after the verification wherein, when the electronic control unit determines that the information on the operation has the predetermined correspondence with the verification information, the electronic control unit starts the engine or a power supply of the vehicle and when the electronic control unit determines that the information on the operation does not have the predetermined correspondence with the verification information, the electronic control unit does not start the engine or the power supply of the vehicle.
Regarding claim 10, the prior art fails to disclose or fairly suggest a method for controlling a vehicle comprising: displaying predetermined verification information on a display device in the vehicle at a predetermined timing such that the verification information is visible to a user inside a cabin of the vehicle, receiving, via an information processor of the vehicle, information on an operation performed by the user after the verification information is displayed, determining, via an electronic control unit of the vehicle, whether the information on the operation has a predetermined correspondence with the verification information, when the electronic control unit determines that the information on the operation has the predetermined correspondence with the verification information, starting an engine or a power supply of the vehicle, and when the electronic control unit determines that the information on the operation does not have the predetermined correspondence with the verification information, not starting the engine or the power supply of the vehicle.
Regarding claim 11, the prior art fails to disclose or fairly suggest a non-transit computer-readable medium having a program stored thereon, the program, when being executed by a computer on a vehicle, instructing the vehicles to perform functions comprising: displaying predetermined verification information on a display device in the vehicle at a predetermined timing such that the verification information is visible to a user inside a cabin of the vehicle, receiving, via an information processor of the vehicle, information on an operation performed by the user after the verification when the electronic control unit determines that the information on the operation has the predetermined correspondence with the verification information, starting an engine or a power supply of the vehicle, and when the electronic control unit determines that the information on the operation does not have the predetermined correspondence with the verification information, not starting the engine or the power supply of the vehicle.
Dependent claims 2-3 and 5-8 are allowed with their base claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS D ALUNKAL whose telephone number is (571)270-1127. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curtis Kuntz can be reached on 571-272-7499. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To 





/THOMAS D ALUNKAL/Primary Examiner, Art Unit 2687